        Case 2:20-cv-02562-TC-TJJ Document 23 Filed 04/15/21 Page 1 of 2




                          THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


BLAKE HAWLEY, and            )
MOTEGA HOLDINGS, INC. d/b/a  )
MOTEGA HEALTH                )
                             )
      Plaintiffs,            )
                             )
v.                           )                       Case No. 2:20-cv-02562-TC-TJJ
                             )
MELICENT BOYSEN,             )
INITIATIVES WORLDWIDE, LLC,  )
JEFF SHEAR, AL KERSHMAN and  )
SHEAR KERSHMAN LABORATORIES, )
INC.,                        )
                             )
      Defendants.            )

                                             ORDER

       This case is before the Court on Defendants Jeff Shear, Al Kershman, and Shear

Kershman Laboratories, Inc.’s Motion for Additional Time to Respond to Plaintiffs’ Complaint

(ECF No. 16). This is Defendants’ second motion for extension of time from the Court,

following a Clerk’s extension of time. The Court granted the first extension to give the parties

time to mediate. This second request is made to avoid wasting resources in the event the District

Court grants Defendants’ Motion to Compel Arbitration (ECF No. 17), filed one day after the

instant motion.

       Plaintiffs oppose Defendants’ request. They argue that Defendants have had more than

adequate time to review Plaintiffs’ Complaint and formulate a response—particularly because

Defendants agreed to waive service (an extra 39 days), received a Clerk’s extension (an extra 14

days), and previously received additional time by Court order (an extra 38 days). Plaintiffs also

argue that allowing Defendants to further delay answering will not ultimately save Defendants
        Case 2:20-cv-02562-TC-TJJ Document 23 Filed 04/15/21 Page 2 of 2




any resources because they will need to answer in some form, regardless of whether the case

proceeds in federal court or in arbitration. Finally, Plaintiffs note that they continue to be

damaged as each day passes.

        Having fully considered Plaintiffs’ objections, the Court determines that allowing

Defendants to wait until after resolution of the Motion to Compel Arbitration to answer

Plaintiffs’ complaint is in the interest of justice and best furthers the goals of Rule 1. It is

misleading to “count” the prior extensions against Defendants, as they were independently

justified. And Defendants may not need to expend the same resources responding to Plaintiffs’

complaint in arbitration. Moreover, the Court has reviewed the briefing on the Motion to Compel

Arbitration and understands that Plaintiffs argue the arbitration agreement does not apply

because they have not alleged that these Defendants breached the Joint Venture Agreement

(which contains the agreement to arbitrate). This issue is for the District Court to decide. But

based on the strong federal policy in favor of arbitration and the Rule 1 mandate to resolve cases

in a just, speedy, and inexpensive manner, the Court determines that Defendants’ motion should

be granted.

        Defendants Jeff Shear, Al Kershman and Shear Kershman Laboratories, Inc. are granted

until 7 days after the District Court rules on their Motion to Compel Arbitration (ECF No. 17)—

if the parties are not ordered to arbitrate—to answer or otherwise respond to Plaintiffs’

Complaint.

        IT IS SO ORDERED.

        Dated this 15th day of April, 2021.




                                                                  Teresa J. James
                                                                  U.S. Magistrate Judge
